 

 

 

USDC SDNY
DOCUMENT

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
DOC #: _
DATE FILED ap 0.6 2020

 

 

 

 

 

 

United States of America,

_y—
15-cr-95 (AJN)
Dante Stephens,
ORDER
Defendant.

 

 

ALISON J, NATHAN, District Judge:

An initial conference on alleged violations of supervised release is hereby scheduled for
March 5, 2020 at 12:45 p.m. At this conference, the Court will review the Magistrate Judge’s
bail determination.

The Government shall submit a letter stating its position with respect to detention by 9
p.m. on March 4, 2020, and Mr. Stephens shall submit a letter stating his position by March 5,
2020 at 10 a.m.

SO ORDERED.

Dated: March \ , 2020

New York, New York

  

 

 

/ NALISON J. NATHAN
United States District Judge

 
